Citation Nr: 0033209	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a nervous disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for residuals of 
claimed dental trauma.

5.  Entitlement to service connection for residuals of a 
claimed jaw fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
October 1958.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

The issue of entitlement to service connection for a nervous 
disorder was previously denied by the Department of Veterans 
Affairs (VA) in a rating decision of October 1969.  The 
veteran did not appeal that determination within one year of 
the notice thereof in November 1969, and the decision became 
final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the Pittsburgh Regional Office (RO).  By a rating action 
of April 1997, the RO denied the veteran's attempt to reopen 
his claim of entitlement to service connection for a nervous 
disorder.  A notice of disagreement (NOD) with that 
determination was received in May 1997.  A statement of the 
case (SOC) was issued in June 1997.  The veteran's 
substantive appeal was received in July 1997.  A VA 
compensation examination was conducted in January 1999.  
Subsequently, a rating action of March 1999 denied service 
connection for a stomach disorder and a nervous disorder.  An 
NOD as to that rating action was received in March 1999.  An 
SOC was issued in April 1999, and a substantive appeal was 
received in April 1999.  

In another rating action in April 1999, the RO denied a claim 
of entitlement to service connection for residuals of dental 
trauma and a fractured jaw.  An NOD with regard to that 
rating action was received in May 1999.  An SOC was issued in 
June 1999, and a substantive appeal was received in June 
1999.  A subsequent rating action in December 1999 denied 
service connection for a heart disorder.  An NOD as to that 
rating action was received in February 2000.  An SOC was 
issued in May 2000, and a substantive appeal was received in 
May 2000.  The appeal was received at the Board in July 2000.  

In August 2000, the veteran appeared in Pittsburgh, 
Pennsylvania, for a videoconference hearing before the 
undersigned Member of the Board, sitting in Washington, D.C.  
The veteran accepted this hearing in lieu of an in-person 
hearing.  A transcript of the videoconference hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran's coronary heart disease did not manifest 
during his period of military service, nor did it manifest to 
a degree of 10 percent within one year of the veteran's 
separation from military service, nor is it otherwise 
attributable to active military service.  

2.  Service medical records contain no evidence of 
complaints, treatment, or diagnosis of a stomach disorder, 
and any currently diagnosed stomach disorder is not shown to 
be causally or etiologically related to military service.  

3.  The veteran does not have a dental disorder due to combat 
wounds or other service trauma.  

4.  There is no evidence that the veteran sustained a jaw 
injury in service, or that he has residuals of a fractured 
jaw as a result of service.  


CONCLUSIONS OF LAW

1.  Heart disease, including coronary artery disease, was not 
incurred in or aggravated by military service, and may not be 
presumed to have been incurred during the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ____ (2000) (to be codified as amended 
at 38 U.S.C.A. § 5107).  

2.  A stomach disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ____ (2000) (to be codified as amended 
at 38 U.S.C.A. § 5107).  

3.  Claimed residuals of dental trauma were neither incurred 
in nor aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.381 (2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

4.  Claimed residuals of a fractured jaw were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (2000); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record reflects that the veteran entered active duty in 
July 1954.  A dental examination given at the time of entry 
on July 12, 1954, shows that he was missing six teeth, and 
that he had cavities in teeth numbered 2, 7, 8, 9, 10, 14, 
18, 21, and 28.  On July 15, 1954, teeth numbered 3, 30, and 
31 were extracted, and tooth number 18 was subsequently 
extracted on July 19, 1954.

In September 1954, the veteran was treated for cavities of 
teeth numbered 2 and 10.  In November 1954, he was treated 
for cavities in teeth numbered 28, 29, and 7; subsequently, 
in December 1954, he was treated for cavities in teeth 
numbered 4, 5, and 27.  The record also reflects that teeth 
numbered 7 and 10 were extracted in November 1955.  On 
January 31, 1956, impressions were taken for partial dentures 
for three teeth.

No further dental treatment was reported during the remainder 
of his military service.  The service medical records do not 
reveal any complaints, findings, or diagnosis of a heart 
disorder, stomach disorder, or residuals of a fractured jaw.  
On the occasion of the separation examination in October 
1958, clinical evaluation of the face, mouth, heart, and 
abdomen reported that all were normal.  Also, an 
electrocardiogram was reported to be normal.  

The veteran was afforded a VA compensation examination in 
July 1969, which reflects evaluation solely for a psychiatric 
disorder.  The report of that examination does not reflect 
any complaints or findings referable to a heart disorder, a 
stomach disorder, dental trauma, or a fractured jaw.  The 
examination was negative for any gross dental findings; 
evaluation of the face, cardiovascular sysyem, and digestive 
system was reported to be negative.  

Medical evidence of record in the 1980's, including VA as 
well as private treatment reports, reflects clinical 
evaluation and treatment for several disabilities.  Among 
those records is a private medical statement from D.W. 
Minteer, Jr., D.O., dated in September 1983, indicating that 
he had been treating the veteran since 1982 for several 
disabilities, including hypertensive vascular disease.  The 
report of a VA examination, dated in December 1983, reflects 
evaluation for hypertension and diabetes mellitus.  In 
addition, clinical evaluation of the face was negative.  No 
gross dental findings were reported.  Evaluation of the 
cardiovascular system revealed normal sinus rhythm, with no 
murmurs.  The digestive system was reported to be normal.  No 
pertinent abnormal findings or diagnoses regarding the 
disabilities at issue in this appeal were reported.  

Received in March 1996 were private treatment reports dated 
from June 1994 to February 1996, which show that the veteran 
received treatment for several disabilities, including 
stomach problems.  The report of a VA examination dated in 
April 1995 reflects evaluation solely of a genitourinary 
disorder.  Another VA compensation examination, dated in 
March 1996, reflects a diagnosis of coronary artery disease.  
During a VA examination in April 1996, examination of the 
cardiovascular system revealed regular rate and rhythm, 
without any murmurs.  The abdomen was soft and nontender; 
bowel sounds were normal.  This report did not reflect any 
diagnosis of a heart disorder, a stomach disorder, dental 
trauma, or residuals of a fractured jaw.  

Received in May 1997 were private treatment reports dated 
from October 1976 to January 1978, reflecting treatment for 
hypertension and back problems.  These records do not reflect 
any diagnosis of a heart disorder, stomach disorder, dental 
trauma, or residuals of a fractured jaw.  Received in July 
1997 was the result of an echocardiogram performed in January 
1997, which revealed normal mitral valve, aortic valve, and 
atrial size, and normal left ventricular dimensions.  There 
was no significant gradient across the aortic or mitral 
valve.  Received in July 1998 were private treatment reports, 
dated from June 1996 to July 1998, reflecting clinical 
evaluation for several disabilities.  Chest X-rays performed 
in March and July 1998 were reported to be normal; the heart 
was normal in size.  

Received in November 1998 was a private treatment report, 
indicating that the veteran was having a pulmonary function 
test in August 1998 when he developed some tightness in the 
upper abdomen; it was noted that he became flushed, and he 
was hypertensive.  When brought to the emergency room for 
evaluation; he indicated that he had tried nitroglycerin, but 
there was inconsistent relief.  It was noted that the veteran 
had a history of coronary artery disease, which was diagnosed 
by a Thallium treadmill test.  He had no history of ulcer or 
gallbladder disease, and no diarrhea.  On examination, the 
heart had regular rhythm and no murmurs.  He had some mid-
epigastric tenderness.  There was no palpable mass in the 
right upper quadrant.  He had some tenderness in the right 
upper quadrant; bowel sounds were active.  EKG showed a sinus 
rhythm at 77 and was totally normal.  The pertinent diagnosis 
was abdominal pain, R/O gastritis.  

The veteran was afforded a VA examination in January 1999, at 
which time he complained of constant constipation; he also 
reported occasional nausea.  He also indicated that he had no 
known history of an actual ulcer.  Examination of the abdomen 
revealed epigastric tenderness.  An upper gastrointestinal 
study revealed intermittent reflux; no hiatal hernia or 
active ulcer disease was seen.  The pertinent diagnosis was 
gastroesophageal reflux disease.  The veteran was also 
afforded a dental and oral examination, at which time it was 
noted that he had a deviated nasal septum.  He asserted that 
his nose and jawbones were broken when he was abused while in 
the Marine Corps; he reported suffering facial and abdominal 
trauma due to beatings in service.  It was noted that the 
veteran had had dentures made in the past but, because of 
breathing and muscular problems, he was never able to wear 
any dentures for very long.

On clinical evaluation, it was observed that all maxillary 
teeth were missing, and nine mandibular teeth were missing.  
The examiner noted that the masticatory surface would be 
replaced with prostheses.  The vertical range of motion was 
limited; with upper dentures present, the best measure was 28 
mm (it should be 40 mm).  Vertical and lateral ranges of 
motion were restricted.  Movement of lateral jaw to the right 
was 4mm, and movement to the left was 2mm (they should be 4 
to 8 mm).  The mandibular dental ridges were resorbed in the 
posterior areas.  The oral structures were small.  The 
temporal bone eminence was reduced on the right TMJ area as 
compared with the more normal one on the left.  The pertinent 
diagnosis was edentulous and partial edentulous dental 
conditions; occlusal trauma.  

Received in January and April 2000 were private treatment 
reports dated from July 1999 to January 2000, which show that 
the veteran was admitted to a hospital in July 1999 with 
unstable angina status, status post non-q-wave myocardial 
infarction.  An EKG revealed normal sinus rhythm, and 
possible old inferior infarction.  In July 1999, the veteran 
underwent a coronary artery bypass graft and cardiac 
catheterization.  He was seen in August 1999 for followup 
evaluation after his heart surgery.  

At his personal hearing in August 2000, the veteran testified 
that he was attacked on two different occasions by other 
Marines in 1956.  He stated that the first attack resulted in 
a broken nose and broken jaw, and the second attack 
aggravated the existing conditions.  The veteran reported 
that, at the time of his attacks, he was given some pain 
medication.  He did not recall seeing a dentist following his 
attack in military service.  The veteran indicated that no 
teeth were knocked loose as a result of the altercations.  He 
stated that, currently, he wore bridges and dentures.  The 
veteran maintained that, although he did not seek treatment 
for a stomach disorder during service, he had burning in his 
stomach on a constant basis.  The veteran also testified that 
the blockage of the arteries, which resulted in bypass 
surgery, dated back to military service.  

II.  Legal analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
evidence that establishes that his current disability either 
began in or was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Such a determination requires a finding of 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served 
ninety (90) days or more and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well-grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well-grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet. App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).  

We observe that the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, including records 
submitted by the veteran and his representative, and multiple 
examinations of the veteran by VA, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claims.  

In rendering its decision, the Board must account for the 
evidence that it finds to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  

A.  Service connection for a heart disorder

The Board observes that the service medical records are 
completely devoid of any finding or diagnosis of any type of 
heart disorder.  There is no clinical evidence which 
demonstrates that a heart disease was manifested to a degree 
of 10 percent within one year following his discharge from 
military service.  The earliest diagnosis of coronary artery 
disease was in March 1996, approximately 38 years after 
discharge from active service.  This is too remote in time to 
attribute coronary artery disease to active service, 
particularly in the absence of any documented complaints, in 
the intervening time frame, that were clinically attributed 
to heart disease.

More important, while the post-service medical evidence 
reflects findings of coronary artery disease, no competent 
individual or cognizable evidence has linked any heart 
disorder to the veteran's military service.  In the absence 
of a heart disorder, including any cardiovascular disease, 
during the veteran's period of active duty, competent medical 
evidence linking a current disability to service, or 
manifestation within the first post-service year, the 
veteran's claim for service connection for a heart disorder 
must be denied.  

We have considered whether the veteran is entitled to the 
benefit of the doubt.  As noted above, when there exists an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt 
shall be given to the claimant in resolving that issue.  In 
light of the preceding analysis, the Board finds that a 
preponderance of the evidence is against a finding of service 
connection for a heart disorder.  Thus, there exists no 
approximate balance of positive and negative evidence 
requiring resolution of any doubt.  

B.  Service connection for a stomach disorder

The Board notes that the service medical records are negative 
for any complaints, findings, or diagnoses of a stomach 
disorder.  The separation examination of October 1958 
reported the abdomen to be normal.  No history or findings 
indicative of any ulcer were recorded.  The earliest evidence 
of record showing treatment for a stomach disorder was in 
August 1998, many years after the veteran's discharge from 
military service.  

While the Board has considered the veteran's testimony 
regarding the onset of his stomach disorder, we find that it 
is outweighed by the objective evidence which shows the 
initial manifestation of a stomach disorder many years 
following military service.  Moreover, no competent evidence 
has linked any current stomach disorder to the veteran's 
military service, and the veteran, as sincere as his belief 
in his claim may be, cannot fill that lack of professional 
evidence to provide such a linkage.  Under these 
circumstances, service connection for a stomach disorder is 
not warranted.  Application of the benefit-of-the-doubt 
doctrine has been considered with respect to this claim, but 
the Board finds that there is no approximate balance of 
negative and positive evidence such as to warrant its 
application.  

C.  Service connection for residuals of dental trauma

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.381(a) (2000).  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b) (2000).

The Board notes that the foregoing regulatory provisions were 
previously found in 38 C.F.R. §§ 3.381, 4.149 (1998).  
Effective June 8, 1999, the foregoing regulations were 
combined into the new version of 38 C.F.R. § 3.381, 
paraphrased above.  There was no substantive change in the 
legal provisions which would affect the present case.  See 64 
Fed. Reg. 30,393 (1999).

The veteran seeks VA outpatient dental treatment on the basis 
of his claim that he has a dental disorder as the result of 
trauma during service.  If a dental condition is due to a 
combat wound or other service trauma, the veteran is entitled 
to VA outpatient dental treatment (for the specific dental 
condition due to trauma) as often as may be found necessary, 
regardless of when an application for such treatment is 
filed, whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  (There are other 
categories of entitlement to VA outpatient dental treatment, 
however, none of them is claimed by the veteran or suggested 
by the facts of this case.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.)

In this case, the veteran maintains that he lost a number of 
teeth as a result of being beaten on two occasions during 
military service in March 1956.  However, his service medical 
records and dental records show no dental trauma while he was 
in service.  Rather, the service medical records show that 
the veteran was missing six teeth at the time of his entry 
into service in July 1954, and he received routine treatment 
for dental disease, including carious teeth numbers 2, 7, 8, 
9, 10, 14, 18, 21, and 28 which were noted when he entered 
service.  Moreover, six more teeth were extracted between 
July 1954 and November 1955, including teeth numbered 3, 30, 
31, 18, 7, and 10.  The service medical records do not 
reflect any dental trauma or treatment subsequent to the 
claimed beatings in March 1956.  The records dated after the 
claimed incident(s), including the separation examination of 
October 1958, show dental disease, the same or similar to 
what was present before the incident, but give no indication 
of broken teeth or other residuals of trauma, as alleged by 
the veteran.  Therefore, the medical evidence of record is 
against a finding that the claimed 1956 incident(s) resulted 
in a dental condition due to service trauma.  

There is also no competent evidence, in the post-service 
records, of treatment for any dental condition due to service 
trauma.  At no time since service has a doctor or dentist who 
has examined the veteran linked his dental problems and 
conditions to trauma in service, and this includes when he 
was examined by a VA dentist in January 1999.  Rather, the 
examiner noted that the veteran was edentulous (upper jaw) 
and partially edentulous 9lower jaw) due to occlusal trauma.  
The Board notes that traumatic occlusion refers to 
progressive injury to the supporting structure of the teeth 
as a result of occlusal dysfunction.  See Dorland's 
Illustrated Medical Dictionary, 1165 (27th ed. 1988).  

The preponderance of the evidence shows that none of the 
veteran's current dental conditions is the result of in-
service trauma.  The veteran asserts that they are, but as a 
layman, he has no competence to give an opinion as to medical 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Thus, while we have no reason to doubt the veteran's account 
of his being assaulted, and perhaps injured, around 1956, his 
testimony and statements, in which he recalls specifically 
sustaining dental trauma in service, are outweighed by more 
probative service medical records showing no such trauma.  
Not only are service medical records negative, but there is 
there is no reliable evidence to link any of the current 
dental conditions with alleged in-service trauma.  We 
conclude that the veteran does not have a dental condition 
due to service trauma, and service connection must be denied.  
Application of the benefit-of-the-doubt doctrine has been 
considered with respect to this claim, but the Board finds 
that there is no approximate balance of negative and positive 
evidence such as to warrant its application.  

It may be beneficial to relate again the regulations in this 
regard.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more (or, under the previous regulation, after a 
"reasonable period") of active service.  In this case, 
there was no such additional pathology documented in service.  

D.  Service connection for residuals of a fractured jaw

The veteran also contends that, while on active duty in 
Vietnam, he sustained a fractured jaw as a result of the two 
beatings he has described in March 1956.  In this regard, the 
Board notes that the service medical records do not reflect 
that the veteran had, at any time during his period of active 
duty, any complaints or treatment pertaining to a fractured 
jaw.  While the records indicate that the veteran sustained a 
broken nose in March 1956, the records were completely silent 
with respect to any broken jaw.  Significantly, the 
separation examination of October 1958 contained no 
references regarding any complaints or findings referable to 
a fractured jaw.  His post-service medical records, which 
include many private and VA examination reports, do not show 
that the veteran has any residuals of a fractured jaw.  

Consequently, since there is no objective medical evidence to 
support the veteran's claim that his current jaw bone 
disorder is reasonably related to service, his claim must be 
denied.  In view of the foregoing, the Board is of the 
opinion that, the weight of the evidence is against the 
claim, and not so balanced as to warrant giving the veteran 
the benefit of the doubt.  


ORDER

Service connection for a heart disorder is denied.  

Service connection for a stomach disorder is denied.  

Service connection for residuals of dental trauma is denied.  

Service connection for residuals of a fractured jaw is 
denied.  


REMAND

As to the remaining issue, in his attempt to reopen his 
claim, the veteran essentially contends that he is entitled 
to service connection for a nervous disorder which developed 
as a result of military service.  The veteran indicates that 
he was beaten twice during basic training.  The veteran 
relates that his nervousness developed as a result of an 
incident during service when he was climbing a rope to get on 
board ship and another Marine fell on him; he states that he 
was able to catch the other man, but he always wondered what 
would have happened if he had not caught him.  The veteran 
maintains that the above incidents have caused him to 
experience ongoing flashbacks.  

At his personal hearing in August 2000, the veteran testified 
that he was an expert rifleman during the last 2 to 3 years 
of military service, and he was assigned to train others to 
operate the rifles.  The veteran indicated that helping on 
the rifle range without earplugs caused him to be nervous.  
The veteran also indicated that he still had flashbacks 
surrounding an accidental shooting of a young Marine in 
military prison for going AWOL during the summer of 1957.  
The veteran reported that he was nervous during the entire 
period from 1956 to 1958, during which time he drank a lot in 
an attempt to calm his nerves.

He relates that, after his discharge from military service in 
1959, he went to Kittanning Hospital, where he was told that 
he was suffering from battle fatigue.  The veteran indicates 
that he was treated at Tripler Army Hospital for his nerves.  
The veteran also reports that a Dr. Henry saw him in 1961, 
and admitted him to Butler hospital for exhaustion and 
nervousness.  However, it does not appear that any medical 
records of such treatment have yet been sought or obtained 
for inclusion in the claims file.  As the veteran has clearly 
placed VA on notice that medical records from his private 
treatment at those facilities may exist, this triggers VA's 
duty to assist the veteran to develop all relevant facts 
concerning such treatment.  See Elkins v. Brown, 8 Vet.App. 
391 (1995); Wilkinson v. Brown, 8 Vet. App. 263 (1995), and 
Ivey v. Derwinski, 2 Vet.App. 320 (1992).  

The Board therefore finds that further action is required 
before final appellate review may be accomplished.  This is 
so because VA has not completely fulfilled its duty under 38 
U.S.C.A. § 5103 (West 1991).  Robinette v. Brown, 8 Vet. App. 
69 (1995); see also Graves v. Brown, 8 Vet. App. 522 (1996) 
(the duty to notify under § 5103 applies to claims to 
reopen).  

With further regard to reopening, we note that prior final 
decisions of the RO may be reopened upon the receipt of 
evidence which is both new and material.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Until recently, precedent of the United States Court of 
Appeals for Veterans Claims had mandated a three-step process 
to be applied in adjudicating an attempt to reopen a 
previously denied claim.  See Elkins v. West, 12 Vet.App. 209 
(1999) (en banc), interpreting and applying the decision of 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, supra.  The procedure required was - first, it 
had to be determined whether the appellant had presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim was reopened, it had to be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

We observe that the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096.

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  Of 
particular significance in the present matter is language in 
the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, 
therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

With further regard to the new statute, the Veterans Benefits 
Administration has issued Fast Letter 00-87 (Nov. 17, 2000), 
and Fast Letter 00-92 (Dec. 13, 2000), providing interim 
guidance for claims processing until such time as regulations 
implementing the new statute are in place.  The Board is 
confident that the RO will take those recent claims-
adjudication enhancements into consideration in effectuating 
this Remand.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
recent medical treatment he has received 
for his claimed nervous disorder.  Based 
upon any pertinent information provided 
by the veteran, the RO should undertake 
to obtain copies of all records from the 
identified treatment sources.  The RO 
should specifically attempt to obtain all 
records of treatment from the Tripler 
Army Hospital, the Kittanning Hospital, 
the Butler Hospital, and from Dr. Henry, 
who the veteran stated treated him after 
service.  The veteran should also be 
asked to submit any medical evidence in 
his possession which tends to support his 
claim.  Any documents received by the RO 
should be associated with the claims 
folder.  

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records and 
associate them with the claims folder.  

3.  After the development requested above 
has been completed, the RO should again 
review the entire record, utilizing the 
standard set forth in 38 C.F.R. 
§ 3.156(a) (2000), to determine whether 
new and material evidence has been 
submitted to reopen the veteran's claim 
for service connection for a nervous 
disorder.  If, and only if, it is 
determined that this claim should be 
reopened pursuant to 38 U.S.C.A. § 5108, 
the RO should then undertake a de novo 
review of the entire record to determine 
whether all the evidence, both old and 
new, warrants a grant of entitlement to 
service connection.  

4.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) in accordance with 38 
U.S.C.A. § 7105, which includes a summary 
of additional evidence submitted and any 
additional applicable laws and 
regulations.  The SSOC should include 
detailed reasons and bases for the 
decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 



